Hardin, P. J.:
To determine the question presented by this appeal it is important ■to ascertain the intention of the testator in the use of the language found in the fifth clause of his will.
By the provisions of the Revised Statutes (Vol. 1, p. 722) it is provided in section 7, viz.: “Estates, as respects the time of their enjoyment, are divided into estates in possession and estates in expectancy.
■ “ § 8. An estate in possession is where the owner has an immediate right ’ to the possession of the land. An estate in expectancy is where the. right to the possession is postponed to a future period.”
Section 35 provides: “ Expectant estates are descendible, devisable and alienable in the same manner as estates in possession.” (1 R. S. 725.) '
Manifestly the testator intended to give and devise to his son George the lands mentioned in the fifth clause of the will, “ to have and to hold the same during the term of his natural life; ” and it is equally clear by the language used that the testator intended that in case George left him surviving child or children, the lands should descend to such child or- children. At the close of the life of George his life estate terminated. George died without leaving child or children, and, therefore, that clause of the will became wholly inoperative and inefficient. ' We must turn to the other language of the will in order to determine from it the intention of the testator as to the disposition to be made of his estate in the event mentioned therein. A com struction is to be preferred which will give meaning to all the language used by the testator, and, also, that shall avoid the disinheritance of remaindermen who may happen to die before the termination of the precedent estate. (Moore v. Lyons, 25 Wend. 119 ; Scott v. Guernsey, 48 N. Y. 106; Byrnes v. Stilwell, 103 id.. 453.)
*41The testator evidently intended, by the use of the language above referred to, that his son George was to remain in possession of the lands during his nattiral life, and that in the event that he should die without leaving issue, a division should, in that case, take place among the testator’s grandchildren, “ including the children of my (his) adopted daughter, Jane Bedell.”
In the use of the words “ and then to be equally divided among my grandchildren,” there was evidently an intention that the right to possession of the land in the grandchildren was then to pass to them simultaneously with the death of George in the event that he died childless. The estate vested in them as a right upon the death of the testator, and upon the death of George without issue they became entitled to possession. It is quite apparent that the testator intended to keep the property in the line of his blood.
We think the language of the whole of the fifth clause when taken together falls within the principle of Hennessy v. Patterson (85 N. Y. 104), and that the language used by Finch, J., in that case is applicable here. “ When the person to whom a remainder after a life estate is limited is ascertained and the event upon which it is to take effect is certain to happen, the remainder is vested.” And. in accordance with the doctrine of that case we are inclined to think the remainder which vested in the grandchildren was contingent “ but nevertheless an expectant estate, as defined by the Revised Statutes, and as such alienable; ” and that the interest which the two grandchildren derived, at the time of their death descended to their heirs and vested in the other grandchildren.
In Mitchell v. Knapp (54 Hun, 500) it was held that in order to defeat the vesting of a bequest or devise, a very. clear intention should be shown. That case was affirmed in 124 N. Y. 654 on the, opinion delivered at the General Term.
In 1 Revised Statutes, .123, section 13, it was' provided, viz.: “ Future estates are either vested or contingent. They are vested when there is a person in being who would have an immediate right to the possession of the lands upon the ceasing of the intermediate or precedent estate.”
It is quite manifest that the testator, in the use of the words “ then to be equally divided ” intended to indicate the time when the right *42of possession should begin, to wit, at the close of the antecedent life estate. (Vanderzee v. Slingerland, 103 N. Y. 47; Van Axte v. Fisher, 117 id. 401; Bedell v. Guyon, 12 Hun, 396 ; Wilson v. White, 109 N. Y. 59 ; Embury v. Sheldon, 68 id. 235.)
The respondents have placed considerable reliance, as did the trial judge, upon Shipman v. Rollins (98 N. Y. 311). In that case the testator by his will provided that his executors should sell certain of his real estate, and provide a fund to be invested so-as to produce a specified annuity, to be paid to his widow during life; and after her death he authorized the executors to sell the residue of-the estate and add the proceeds to the amount invested,, and after paying therefrom certain items specified, he directed that the balance be then divided into eight parts, four of which he gave to certain religious associations not then incorporated. A more careful inspection of the case warrants the criticism made of it in Mitchell v. Knapp (54 Hun, 503), where it was said “In Shipman v. Rollins (98 N. Y. 311) there was a manifest intent to postpone the vesting, and so it was in Delafield v. Shipman (103 N. Y. 463).” We think the case, when fully examined, fails to sustain the position for which it was cited in the opinion delivered at Special Term.
The case of Smith v. Edwards (88 N. Y, 92) differs very essentially from the one now in hand. In that case the testator named executors and directed that they keep invested a certain sum until his youngest grandchild “ now born, or that may hereafter be born before final distiibution of my estate; shall be of full and lawful age; ” and then, by a subsequent clause he fixed the date of the final distribution ; and it was held that the whole bequest was invalid because it suspended the absolute ownership for more than two lives in being at the death of the testator. We think the case does not aid the contention of the respondents.
The case of Warner v. Durant (76 N. Y. 133) differs very essentially from the one now- in hand. There the testator provided that his gift was to be severed from the general estate and be held by the trustees for a specified time for the benefit of the legatee,' and then to be paid over to Mm; in the meantime -the interest thereof to be paid to him. It was held that this was indicative of the intent of the testator .that the legatee should, at all events, have the principal, and was to wait only for the payment until the day fixed. It was *43held, however, in that case that the legacy vested in the legatee immediately upon the death of the testator and passed to his personal representatives. We see nothing in the case which sustains the contention of the respondents.
The foregoing views lead to the conclusion that the learned trial court was in error in finding as a conclusion of law.that the “title to said premises did not vest in the said grandchildren until the death of said George H. W. Harter,” as we are of the opinion that the grandchildren, upon the death of the testator, took a vested interest in the lands mentioned in the complaint.
It is suggested in behalf of the appellants that an original judgment may be entered upon the evidence found in the appeal book. There are several contingencies, however, which will be affected by the result which we have reached, and we deem it more orderly that the interlocutory judgment should be reversed, and the case remitted to the Special Term for further action in accordance with the views expressed in the foregoing opinion.
All concurred.
Interlocutory judgment reversed, and a new trial ordered, with costs of the appeal to abide the final award of costs.